Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is entered
into by and between David J. Parrin (“Mr. Parrin”) and MoneyGram International,
Inc., a Delaware corporation, and its predecessors, successors, affiliates,
subsidiaries and related companies (“MoneyGram”). This Agreement is effective as
of the date on which it has been duly executed by Mr. Parrin and MoneyGram.

A. MoneyGram employs Mr. Parrin in the position of Executive Vice President and
Chief Financial Officer.

B. MoneyGram and Mr. Parrin have mutually agreed that Mr. Parrin’s employment
with MoneyGram will terminate effective March 24, 2009 (the “Separation Date”).

C. Mr. Parrin is a participant in the Amended and Restated MoneyGram
International, Inc. Executive Severance Plan (Tier I) (the “Severance Plan”) and
the MoneyGram International, Inc. Special Executive Severance Plan (Tier I) (the
“Special Severance Plan”).

D. Mr. Parrin and MoneyGram Payment Systems, Inc., including its parent
companies, predecessors, successors, affiliates, and subsidiaries are parties to
an Employee Trade Secret, Confidential Information and Post-Employment
Restriction Agreement (the “Post-Employment Restriction Agreement”).

E. Mr. Parrin and MoneyGram have agreed to amend and restate Mr. Parrin’s
obligations under the Post-Employment Restriction Agreement.

F. MoneyGram and Mr. Parrin have mutually agreed upon the following payments,
benefits, and other terms and conditions under which they will end their
employment relationship and resolve any and all actual and potential disputes
between them.

Therefore, MoneyGram and Mr. Parrin agree as follows:

1. Termination of Employment. Mr. Parrin’s employment with MoneyGram shall
terminate without cause as of the Separation Date. As of the Separation Date,
any other position Mr. Parrin holds with MoneyGram and/or its parent, subsidiary
or affiliate companies shall also terminate without cause.

2. Release of Claims by Mr. Parrin. In consideration for the receipt of the
payments and other benefits described in this Agreement, to which Mr. Parrin
understands and acknowledges he may not otherwise be entitled without executing
this Agreement, and subject to MoneyGram’s compliance with its obligations under
this Agreement, Mr. Parrin hereby releases and forever discharges MoneyGram, its
parent companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from the following:



  2.1   All claims arising out of or relating to Mr. Parrin’s employment with
MoneyGram and/or Mr. Parrin’s separation from that employment.



  2.2   All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.



  2.3   All claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.



  2.4   All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Mr. Parrin’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.



  2.5   All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites.



  2.6   All claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages.



  2.7   All claims for attorneys’ fees, costs, and interest except for those
arising from Section 7 of the Special Severance Plan.

MoneyGram acknowledges and agrees, however, that Mr. Parrin does not release any
claims that the law does not allow to be waived by private agreement or any
claims that may arise after the date on which Mr. Parrin signs this Agreement.
Mr. Parrin does not release any claims to indemnification or insurance coverage
(including but not limited to D&O coverage) that he may have with respect to any
claims made or threatened against him in his capacity as an officer, director,
or employee of MoneyGram.

3. Payments and Benefits. In consideration of the terms of this Agreement,
MoneyGram shall make the following payments and provide the following benefits
to Mr. Parrin:



  3.1   Severance. A payment in the amount of $782,458, less any and all
applicable voluntary and required withholdings, representing salary severance,
and a payment in the amount of $1,558,333, less any and all applicable and
voluntary and required withholdings, representing bonus severance. Salary
severance and bonus severance amounts shall be determined in accordance with the
terms of the Special Severance Plan. Mr. Parrin acknowledges and agrees that the
salary severance and bonus severance amounts set forth above are subject to
final determination by Ernst & Young LLP (“Ernst”) which is the Accounting Firm
for both the Severance Plan and the Special Severance Plan with such final
determination to be made no later than April 30, 2009. Mr. Parrin further
acknowledges and agrees that to satisfy the requirements of Section 409A of the
Internal Revenue Code, the salary severance and bonus severance payments above
shall be made on the first business day of the seventh month following Mr.
Parrin’s separation from service. For purposes of this Agreement, “separation
from service” shall have the meaning set forth in Section 409A of the Internal
Revenue Code. The salary severance and bonus severance payments above shall be
made on the first business day of the seventh month following Mr. Parrin’s
separation from service. For purposes of this Agreement, “separation from
service” shall have the meaning set forth in Section 409A of the Internal
Revenue Code.



  3.2   Management and Line of Business Incentive Plan Payment. Provided
MoneyGram achieves the requisite criteria to issue an award for 2009 under the
Amended and Restated MoneyGram International, Inc. Management and Line of
Business Incentive Plan (“Incentive Plan”), and provided that MoneyGram does in
fact issue an Incentive Plan award for 2009 to Incentive Plan participants,
Mr. Parrin will be eligible to receive an Incentive Plan award for 2009 which
shall be prorated based on the Separation Date. To satisfy the requirements of
Section 409A of the Internal Revenue Code, any award under the Incentive Plan
shall be made on the first business day of the seventh month following
Mr. Parrin’s separation from service. This payment shall not be subject to the
provisions of Section 13 of the Special Severance Plan.



  3.3   Medical and Dental Coverage. MoneyGram will continue to provide Mr.
Parrin with the same medical and dental coverages from April 1, 2009 through
September 30, 2010 and on the same terms and conditions provided to members of
the MoneyGram Leadership Team, and Mr. Parrin shall be required to pay no more
for such coverage than he would have been required to pay had he continued
active employment in the same capacity with MoneyGram during that period.
MoneyGram will reimburse Mr. Parrin for the tax cost, if any, arising from
income imputed to him due to the provision of this coverage. Reimbursement for
tax cost payable during the first six months following the Separation Date shall
be delayed to the first day of the seventh month following the Separation Date
to satisfy the requirements of Section 409A of the Internal Revenue Code.

From October 1, 2010 through March 24, 2011, and provided Mr. Parrin does not
have available to him group medical and dental coverage through his then-current
employer, MoneyGram will use its reasonable best efforts to continue group
medical and dental coverage on the same terms; provided, however, that if
MoneyGram determines that such continued coverage under a group plan would
jeopardize the tax-qualified status of the plan, it shall have the right to
discontinue such coverage and use its reasonable best efforts to obtain for
Mr. Parrin medical and dental coverage that is comparable to the group medical
and dental coverage provided to Mr. Parrin from April 1, 2009 through
September 30, 2010. Mr. Parrin shall be required to pay no more for such
coverage than then-current rates for company-provided group medical and dental
coverage charged to all MoneyGram employees.



  3.4   Life Insurance. MoneyGram shall continue to provide to Mr. Parrin at its
cost the same basic life insurance coverage through March 31, 2011 on the same
terms as if he were still employed by MoneyGram. MoneyGram will reimburse
Mr. Parrin for the tax cost, if any, arising from income imputed to him due to
the provision of this coverage. Reimbursement for tax cost payable during the
first six months following the Separation Date shall be delayed to the first day
of the seventh month following the Separation Date to satisfy the requirements
of Section 409A of the Internal Revenue Code. Further, to the extent that
Mr. Parrin’s right to life insurance coverage set forth above (or reimbursements
for the cost of such coverage, as applicable) is taxable to Mr. Parrin, he shall
pay for such coverage for the first six months following the Separation Date and
shall be reimbursed for such payments on the first day of the seventh month
following the Separation Date to satisfy the requirements of Section 409A of the
Internal Revenue Code.



  3.5   Special Retirement Benefits. Mr. Parrin or his beneficiaries shall be
paid special retirement benefits under the MoneyGram Supplemental Pension Plan
(“SERP”) as and when Mr. Parrin or such beneficiaries become entitled to
benefits under the SERP, equal to the excess of (i) the retirement benefits that
would be payable to Mr. Parrin or such beneficiaries under the SERP if
Mr. Parrin’s employment had continued through March 24, 2011 (the “Severance
Period”), assuming all of his accrued benefits under the SERP (including those
attributable to the Severance Period) were fully vested, and his final average
compensation was equal to the Deemed Final Average Compensation (as defined in
the Special Severance Plan) over (ii) the total benefits actually payable to
Mr. Parrin or his beneficiaries under the SERP. All such benefits will be
payable pursuant to the terms and conditions of the SERP, and no additional
enhancements will be made to Mr. Parrin’s SERP benefits under the terms of the
SERP or otherwise.



  3.6   Outplacement Services. Mr. Parrin will receive reimbursement for the
cost of reasonable outplacement services for a period of two (2) years following
the Separation Date, up to a maximum reimbursement of $15,000.



  3.7   Legal Fees. Upon receipt of invoices, and subject to a cap of $15,000,
MoneyGram will pay Mr. Parrin’s reasonable legal fees associated with the
review, negotiation and execution of this Agreement.



  3.8   Other Benefits. MoneyGram will pay Mr. Parrin for all vacation that is
accrued and unused as of the Separation Date. Payment for accrued and unused
vacation shall be made as soon as practicable following the Separation Date.
Mr. Parrin will also receive a payment in the amount of $77,823 which represents
payment in lieu of certain taxable perquisites to which Mr. Parrin may have
otherwise been entitled pursuant to Section 6(b)(iv) of the Special Severance
Plan. To satisfy the requirements of Section 409A of the Internal Revenue Code,
payment in lieu of taxable perquisites shall be delayed until the first day of
the seventh month following the Separation Date or as otherwise required by
Section 409A of the Internal Revenue Code.

The parties agree that these payments and benefits satisfy any and all of
MoneyGram’s obligations under the Severance Plan and the Special Severance Plan.
Mr. Parrin shall have no right to any additional or further payments or benefits
pursuant to the Severance Plan, the Special Severance Plan or otherwise, except
as expressly set forth in Section 5 below. MoneyGram acknowledges and agrees
that its obligation to make the above payments shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim, or
recoupment rights MoneyGram may have against Mr. Parrin now or in the future.
MoneyGram acknowledges and agrees that Mr. Parrin shall not be obligated to seek
other employment in mitigation of the above payments, and the obtaining of any
such other employment shall in no event effect any reduction of MoneyGram’s
obligations to make the above payments.

In the event it should be determined that any of the payments made hereunder to
Mr. Parrin would be subject to any excise tax imposed by Section 4999 of the
Internal Revenue Code, then Mr. Parrin shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by Mr. Parrin of all taxes (and any interest and penalties imposed with
respect thereto as a direct result of any Underpayment as determined under the
Severance Plan or Special Severance Plan or any other action or inaction of
MoneyGram, but not any interest and penalties imposed as a direct result of
Mr. Parrin’s failure to timely remit taxes) and excise tax imposed upon the
Gross-Up Payment, Mr. Parrin will retain an amount of the Gross-Up Payment equal
to the excise tax that has been imposed. The parties’ rights and obligations
with respect to any Gross-Up Payment shall be determined pursuant to and
conditioned upon compliance with the terms of Section 7 of the Special Severance
Plan.

4. Payments and Benefits for Post-Employment Restriction Obligations. Mr. Parrin
and MoneyGram acknowledge and agree that a portion of the severance payable
hereunder is attributable to Mr. Parrin’s amended and restated post-employment
restriction obligations. Mr. Parrin and MoneyGram further acknowledge and agree
that certain of the consideration to be paid under this Agreement will be
allocated to the value of those post-employment restriction obligations. Mr.
Parrin and MoneyGram hereby agree that Ernst will act as the Accounting Firm for
the purposes of determining and allocating that value. Mr. Parrin and MoneyGram
agree to cooperate fully with Ernst in its determination of that value, and to
file any required tax returns or other documents reflecting the value as
determined by Ernst which such cooperation includes, but is not limited to,
being available to meet in person with Ernst personnel at Ernst’s and/or
MoneyGram’s offices. If a tax authority determines that Mr. Parrin has any
additional tax liability or other obligations arising from or relating to such
determination and/or allocation of value, MoneyGram agrees to defend, utilizing
counsel of MoneyGram’s choosing, and fully indemnify Mr. Parrin for and from
such additional tax liability or other obligations.

5. Other Benefit Coverages after Separation Date. Mr. Parrin’s other benefit
coverages not addressed in Section 3 above are affected as follows:



  5.1   Mr. Parrin’s participation in the MoneyGram International, Inc. 401(k)
Program (“401(k) Program”) and the employer matching obligation under the 401(k)
Program will cease as of the Separation Date, and any distribution of the 401(k)
Program’s funds will be in accordance with the provisions of the 401(k) Program.



  5.2   The MoneyGram Pension Plan was frozen effective December 31, 2003. Funds
due to Mr. Parrin under the MoneyGram Pension Plan, if any, will be distributed
to Mr. Parrin in accordance with the provisions of the MoneyGram Pension Plan.



  5.3   Mr. Parrin’s business travel accident, short-term disability and
long-term disability coverages will cease as of the Separation Date. Shortly
following the Separation Date, Mr. Parrin will receive information regarding the
option, if any, for conversion of Mr. Parrin’s group long-term disability
coverage to individual coverage which such conversion, if any, shall be at
Mr. Parrin’s sole expense.



  5.4   Mr. Parrin may possess exercisable Viad Corp. and/or MoneyGram
International, Inc. Stock Option rights. Mr. Parrin agrees to observe
MoneyGram’s policy on insider trading and will not purchase or sell MoneyGram
stock while in possession of inside information, or prior to the next window
period that begins at or after Mr. Parrin’s Separation Date. All such rights
must be exercised within three (3) months of Mr. Parrin’s Separation Date or
they will expire. Mr. Parrin may exercise his MoneyGram International, Inc.
Stock Options, if any, by contacting Carrie Shober at 952-591-3062, via the
Internet (www.etrade.com/stockplans) or by contracting E*Trade at
1-800-387-2331. Mr. Parrin may exercise his Viad Corp Stock Options, if any, by
contacting Debi Atkins at 602-207-5803, via the Internet
(www.etrade.com/stockplans) or by contacting E*Trade at 1-800-387-2331.



  5.5   Funds due Mr. Parrin, if any, under the MoneyGram International, Inc.
Deferred Compensation Plan will be paid to Mr. Parrin in accordance with the
provisions of that plan.

Mr. Parrin’s other benefits, if any, will be paid in accordance with the
provisions of the governing document(s) for those benefits.

6. No Change of Control. The parties acknowledge and agree that for all
purposes, there has been no change of control (or change in control) of
MoneyGram. Without limiting the generality of the foregoing, the parties
specifically acknowledge and agree that there has been no “Change of Control” as
defined in the Severance Plan or “Change in Control” as defined the SERP, and
that Mr. Parrin is not entitled to any payments or benefits under either the
Severance Plan or the SERP or any other payments, benefits, or rights that would
arise as a result of any change of control (or change in control) now or at any
time in the future. This Section 6 is not intended to alter or affect and does
not alter or affect (a) any determination as to whether any payments hereunder
are subject to section 4999 of the Internal Revenue Code; (b) any Gross-Up
Payment and/or (c) the parties’ rights and obligations with respect to any
Gross-Up Payment.

7. Claims Involving MoneyGram. Mr. Parrin warrants that he has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Mr. Parrin warrants that, to the full extent
permitted by law, he will not file or institute any charge, complaint or action
against any Released Party with respect to any matters arising before or on the
date Mr. Parrin signs this Agreement. Mr. Parrin will not recommend or suggest
to any potential claimants or employees of MoneyGram or their attorneys or
agents that they initiate claims or lawsuits against any Released Party, nor
will Mr. Parrin voluntarily aid, assist, or cooperate with any claimants or
employees of MoneyGram or their attorneys or agents in any claims or lawsuits
now pending or commenced in the future against any Released Party; provided,
however, that nothing in this paragraph will be construed to prevent Mr. Parrin
from giving truthful testimony in response to direct questions asked pursuant to
a lawful subpoena during any future legal proceedings involving any Released
Party. Further, this Agreement does not purport to limit any right Mr. Parrin
may have to file a charge under any civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages or other relief under any civil rights
statute.

8. Post-Employment Restrictions and Obligations. Mr. Parrin understands,
acknowledges and agrees that he is bound to the post-employment restrictions and
other obligations set forth in Exhibit A to this Agreement. Mr. Parrin further
acknowledges and agrees that the terms of Exhibit A are fully incorporated into
this Agreement and are intended to be a part of this Agreement

9. Non-Disparagement. Mr. Parrin hereby acknowledges that he is not aware of any
acts or practices of any Released Party that he knows or believes to be unlawful
or unethical, and MoneyGram hereby acknowledges that the members of its Board of
Directors and its Senior Leadership Team do not know of any acts or practices of
Mr. Parrin known or believed to be unlawful or unethical. Mr. Parrin agrees not
to express any derogatory or damaging statements about any Released Party, the
management of MoneyGram or MoneyGram’s business condition in any public way or
to anyone who could make these statements public. Mr. Parrin understands and
acknowledges that this non-disparagement provision is a material inducement to
MoneyGram to the making of this Agreement and that if Mr. Parrin breaches this
provision, MoneyGram will be entitled to pursue its legal and equitable
remedies, including without limitation, the right to recover damages and to seek
injunctive relief. MoneyGram agrees that it will direct the current members of
its Board of Directors and its MoneyGram Leadership Team to not express any
derogatory or damaging statements about Mr. Parrin in any public way. It is
understood and acknowledged that nothing in this Section 9 will be construed to
prevent any person from giving truthful testimony in response to direct
questions asked pursuant to a lawful subpoena during any future legal
proceedings.

10. Time to Consider Agreement. Mr. Parrin understands and acknowledges that he
may take twenty-one (21) calendar days to decide whether to sign this Agreement
(“Consideration Period”). Mr. Parrin represents that if he signs this Agreement
before the expiration of the Consideration Period, it is because he has decided
that he does not need any additional time to decide whether to sign this
Agreement. Mr. Parrin further agrees that any changes, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
Consideration Period.

11. Right to Rescind or Revoke. Mr. Parrin understands and acknowledges that he
has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Mr. Parrin understands and acknowledges that if he wishes to revoke
the above-referenced release of claims under the ADEA and/or the MHRA after he
has signed this Agreement, the revocation must be in writing and hand-delivered
or mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to Cindy Stemper, Executive Vice President, Human
Resources & Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue
South, Minneapolis, MN 55416, within the fifteen-day period. If mailed to
MoneyGram, the revocation must be: (a) postmarked within the fifteen-day period;
(b) addressed to Cindy Stemper, Executive Vice President, Human Resources &
Corporate Services, MoneyGram International, Inc., 1550 Utica Avenue South,
Minneapolis, MN 55416; and (c) sent by certified mail, return receipt requested.
In the event that Mr. Parrin provides a timely revocation pursuant to this
Section 11, MoneyGram may, in its sole discretion, (a) void this Agreement in
its entirety, or (b) void the release of Mr. Parrin’s ADEA and/or MHRA claims
but enforce the remainder of this Agreement according to its terms.

12. Return of Equipment. Unless otherwise noted in this Agreement, Mr. Parrin
shall, prior to or on the Separation Date, diligently locate all of MoneyGram’s
property within his possession and return to MoneyGram all of MoneyGram’s
property and information within his possession. Such property includes, but is
not limited to, credit cards, computers, copy machines, facsimile machines, lap
top computers, Blackberries, pagers, entry cards, keys, building passes,
computer software, manuals, journals, diaries, files, lists, codes, documents,
correspondence, and methodologies particular to MoneyGram and any and all copies
thereof. Moreover, Mr. Parrin is strictly prohibited from destroying,
obliterating or altering any of MoneyGram’s property covered by this section,
and Mr. Parrin is strictly prohibited from making copies, or directing copies to
himself through e-mail or other transmission, of any of MoneyGram’s property
covered by this section. After the Separation Date, Mr. Parrin agrees to
promptly respond to any reasonable request by MoneyGram to return MoneyGram
property in his possession and/or control, and Mr. Parrin further agrees that
should he later discover any MoneyGram property in his possession and/or
control, he will promptly return it to MoneyGram without a specific request by
MoneyGram to do so.

1

13. Reasonable Requests; Indemnification.



  13.1.   Mr. Parrin will make himself reasonably available to MoneyGram either
by telephone or, if MoneyGram believes necessary, in person upon reasonable
request and notice, to assist MoneyGram in connection with any matter relating
to services performed by him on behalf of MoneyGram prior to the Separation
Date. Mr. Parrin further agrees that he will cooperate fully with MoneyGram in
the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of MoneyGram,
its directors, shareholders, officers, or employees, including, but not limited
to, appearing in person to act as a witness with respect to such claims.
Mr. Parrin will cooperate in connection with such claims or actions including,
without limitation, his being available in person to prepare for any proceeding
(including depositions), to provide affidavits, to assist with any audit,
inspection, investigation, proceeding or other inquiry, and to act and appear as
a witness in connection with any litigation or other legal proceeding affecting
MoneyGram. MoneyGram will reimburse Mr. Parrin for his reasonable and actual
out-of-pocket expenses incurred as a direct result of his compliance with this
provision.



  13.2   Mr. Parrin further agrees that should he be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to MoneyGram in connection
with any claims or legal proceedings, he will promptly notify MoneyGram of that
fact in writing, but in no event later than three (3) calendar days after he is
contacted. Such notification shall include a reasonable description of the
content of the communication with the legally or competitively adverse
individual or entity.



  13.3   MoneyGram agrees that, to the extent not prohibited by law, it shall
defend, utilizing counsel of MoneyGram’s choosing, and fully indemnify
Mr. Parrin in any action, suit, claim or proceeding, whether actual, threatened,
pending or completed, whether judicial, administrative or investigative, whether
Mr. Parrin or MoneyGram or both are named or the subject matter thereof, arising
out of Mr. Parrin’s performance of services for MoneyGram, to the full extent
provided under the articles, bylaws, or any other governing document of
MoneyGram in effect as of the execution of this Agreement or under applicable
law.

14. Press Release and Other Communications. The parties agree to prepare a
mutually agreeable press release regarding Mr. Parrin’s separation from
MoneyGram and a communications plan with respect to that subject. Mr. Parrin
agrees that he will not make any verbal or written comments with respect to his
separation from MoneyGram except in accordance with that communications plan.

15. Full Compensation. Mr. Parrin agrees that the payments made and other
consideration provided by MoneyGram under this Agreement constitute full
compensation for and extinguish all of Mr. Parrin’s actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief.

16. No Admission of Wrongdoing. Mr. Parrin understands, acknowledges and agrees
that this Agreement does not constitute an admission that MoneyGram has violated
any local ordinance, state or federal statute, or principle of common law, or
that MoneyGram has engaged in any improper or unlawful conduct or wrongdoing
against Mr. Parrin. Mr. Parrin agrees that he will not characterize this
Agreement or the payment of any money or other consideration in accord with this
Agreement as an admission that MoneyGram has engaged in any wrongdoing.

17. Authority. Mr. Parrin represents and warrants that he has the authority to
enter into this Agreement and that no causes of action, claims, or demands
released pursuant to this Agreement have been assigned to any person or entity
not a party to this Agreement.

18. Right to Consult with Attorney. Mr. Parrin acknowledges that, by virtue of
being presented with this Agreement, Mr. Parrin has hereby been advised in
writing and is fully aware of his right to consult with an attorney of his own
choosing for the purpose of determining whether to sign this Agreement.

19. Knowing and Voluntary Action. Mr. Parrin acknowledges that he has had a full
opportunity to consider this Agreement and to ask any questions that he may have
concerning this Agreement. Mr. Parrin acknowledges that in deciding whether to
sign this Agreement, he has not relied upon any statements made by MoneyGram or
its agents, other than the statements made in this Agreement and any MoneyGram
benefit plans in which Mr. Parrin is a participant. Mr. Parrin further
acknowledges that he has not relied on any legal, tax or accounting advice from
MoneyGram or its agents, except to the extent required pursuant to Section 3 of
this Agreement and/or Section 7 of the Special Severance Plan.

20. Entire Agreement. Except as expressly stated to the contrary in this
Agreement, this Agreement, including Exhibit A hereto, constitutes the entire
agreement of the parties with respect to Mr. Parrin’s employment with MoneyGram
and Mr. Parrin’s separation from employment with MoneyGram. Except as expressly
stated to the contrary in this Agreement, Mr. Parrin shall have no further
rights, to payments, benefits, or otherwise, under the Severance Plan, the
Special Severance Plan or any other MoneyGram agreement or plan.

21. Miscellaneous Provisions.



  21.1   No modification or waiver of any provision hereof will be binding on
any party unless in writing and signed by the parties hereto.



  21.2   The invalidity or unenforceability of any particular provision hereof
will not affect the other provisions of this Agreement, and this Agreement is to
be construed in all respects as if such invalid or unenforceable provision(s)
were omitted.



  21.3   This Agreement is binding on and will inure to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs,
executors and administrators.



  21.4   This Agreement may not be assigned, in whole or in part, by either
party hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Agreement to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

22. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

23. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Delaware.

24. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing and sent via Certified Mail, Return
Receipt Requested and addressed as follows:

If to Mr. Parrin:

David J. Parrin
c/o Stephen M. Cohen, Esq. and Howard Flaxman, Esq.
Fox Rothschild LLP
2000 Market Street, 10th Floor
Philadelphia PA 19103-3291

If to MoneyGram:

MoneyGram International, Inc.
1550 Utica Avenue South
Minneapolis MN 55416
Attn: Executive Vice President, General Counsel & Secretary

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

      

David J. Parrin

Date:       

MoneyGram International, Inc.

By:       

Its:       

Date:       

[THIS IS THE SIGNATURE PAGE TO THE SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES]

3

EXHIBIT A

AMENDED AND RESTATED EMPLOYEE TRADE SECRET, CONFIDENTIAL INFORMATION AND
POST-EMPLOYMENT
RESTRICTION AGREEMENT

1. MoneyGram’s Business Operations and Interests.



  1.1   Nature of MoneyGram’s Business Operations. Mr. Parrin and MoneyGram
acknowledge and agree that MoneyGram is currently engaged in the following
businesses:



  1.1.1   providing payment services through independent agents and
MoneyGram-owned retail locations in the United States and internationally, which
payment services include, but are not limited to, money transfers, money orders,
bill payment services, stored value cards and related products and services;



  1.1.2   providing payment services via the Internet, kiosks, automated teller
machines and other unmanned media in the United States and internationally,
which payment services include, but are not limited to, money transfers, money
orders, bill payment services, stored value cards and related products and
services;



  1.1.3   providing bill payment services in the United States and
internationally to industries that include, but are not limited to, the credit
card, debit card, mortgage, automobile finance, telecommunications, satellite
television, cable television, property management and collection industries;



  1.1.4   processing of official checks and provision of related services for
financial institutions, either directly or through trusts or other business
entities; and



  1.1.5   providing banking and processing services for payments such as
rebates/refunds, gift certificates and government payments.



  1.2   Scope of MoneyGram’s Business Operations. Mr. Parrin and MoneyGram
acknowledge and agree that MoneyGram conducts its business globally.



  1.3   MoneyGram’s Interests. Mr. Parrin and MoneyGram acknowledge and agree
that MoneyGram has a legitimate interest in protecting its proprietary
interests, including but not limited to its confidential business information
and trade secrets.

2. Trade Secrets, Confidential Information and Related Covenants.



  2.1   MoneyGram’s Trade Secrets and Confidential Information. During the
course of Mr. Parrin’s employment, he had access to and gained knowledge of the
highly confidential and proprietary information (“Confidential Information”) and
trade secrets which are the property of MoneyGram, or which MoneyGram is under
an obligation not to disclose, including but not necessarily limited to the
following: information regarding MoneyGram’s clients and prospective clients,
information regarding MoneyGram’s development of enhanced or new payment
services, the financial terms of MoneyGram’s contracts and proposed contracts,
the expiration dates of such contracts, the key contact individuals at each
client location, the transaction volume and business features of each client
and/or location, business plans, marketing plans and financials, reports, data,
figures, margins, statistics, analyses and other related information, and any
other information of whatever nature which gives MoneyGram an opportunity to
obtain a competitive advantage over its competitors who do not know or use it.
In addition, MoneyGram’s Confidential Information and trade secrets include the
means by which MoneyGram provides its services including but not limited to its
organizational structure, technology, management systems, software and computer
systems. Confidential Information does not include information that is generally
available to the public through no direct or indirect act or failure to act by
Mr. Parrin.



  2.2   Non-Use and Non-Disclosure of Trade Secrets and Confidential
Information. Mr. Parrin agrees to use his best efforts and the utmost diligence
to guard and protect MoneyGram’s trade secrets and Confidential Information, and
Mr. Parrin agrees that he will not at any time now or in the future use or
disclose, directly or indirectly, any of MoneyGram’s trade secrets or
Confidential Information which Mr. Parrin developed, obtained or learned about
during and/or as a result of his employment by MoneyGram, unless previously
authorized in writing to do so by a duly authorized representative of MoneyGram.
Mr. Parrin acknowledges that the Confidential Information and trade secrets are
owned by and shall continue to be owned by MoneyGram and that misuse,
misappropriation or disclosure of this information could cause irreparable harm
to MoneyGram.

3. Post-Employment Competitive Activities and Related Covenants.



  3.1   Definitions. For purposes of Sections 3 and 4, the following terms have
the meanings indicated:

3.1.1 “Conflicting Product or Service” means any product, or process, or service
in existence or under development, which is the same as or similar to or
improves upon or competes with or is intended to replace or serve as an
alternative to, a product, process, or service rendered by MoneyGram or which is
under development or the subject of a pending acquisition or license by
MoneyGram or as to which MoneyGram is actively negotiating to provide services
through a business alliance relationship.

3.1.2 “Conflicting Organization” means any business that is a Customer (as
defined below), or any other person or organization (including one owned in
whole or in part by Mr. Parrin) which is engaged in or is about to become
engaged in the research on, or the development, production, marketing or sale of
a Conflicting Product or Service.

3.1.3 “Customer” means any current customer or prospective or former customer of
MoneyGram with which Mr. Parrin had any contact or about which Mr. Parrin had
access to Confidential Information or trade secrets at any time during the
twenty-four (24) months preceding the Separation Date.

3.1.4 “Specific Conflicting Organizations” shall mean The Western Union Company,
Fiserv, Inc., Euronet Worldwide, Global Payments, Inc., Coinstar, Inc., and
Walmart Stores, Inc.



  3.2   Employment with a Conflicting Organization. Mr. Parrin agrees that, for
a period of twelve (12) months following the Separation Date, he will not accept
employment or otherwise render services as an employee, trustee, principal,
agent, consultant, partner, director or substantial stockholder of any
Conflicting Organization (as defined above) unless Mr. Parrin first obtains
written consent to such engagement from a duly authorized representative of
MoneyGram; provided, however, that Mr. Parrin will be permitted to accept
employment with a bank, investment bank, broker-dealer or credit union
(“Financial Institution”) so long as (a) the Financial Institution does not
offer a Conflicting Product or Service through a Specific Conflicting
Organization or any other third-party vendor and is not negotiating with a
Specific Conflicting Organization or any other third party vendor to offer a
Conflicting Product or Service; (b) Mr. Parrin’s duties with the Financial
Institution do not involve a Conflicting Product or Service; and (c) Mr.
Parrin’s employment with the Financial Institution does not violate any other
provision of this agreement.



  3.3   Employment with Specific Conflicting Organizations. Mr. Parrin agrees
that for a period of twenty-four (24) months following the Separation Date, he
will not accept employment or otherwise render services as an employee, trustee,
principal, agent, consultant, partner, director or substantial stockholder of
any of the Specific Conflicting Organizations (as defined above), including
their respective subsidiaries, affiliates, or related companies, unless
Mr. Parrin first obtains written consent to such engagement from a duly
authorized representative of MoneyGram.



  3.4   Interference with Existing Employment or Similar Relationships.
Mr. Parrin agrees that, for a period of twelve (12) months following the
Separation Date, Mr. Parrin will not knowingly directly or indirectly hire or
cause any third party to hire, recruit, solicit or induce any employee,
contractor, consultant or representative of MoneyGram to terminate his, her or
its relationship with MoneyGram. Mr. Parrin further agrees that, during such
time, if a person who is employed by MoneyGram contacts Mr. Parrin about
prospective employment, Mr. Parrin will inform such person that he cannot
discuss the matter without informing MoneyGram and obtaining permission for such
discussions in writing from a duly authorized representative of MoneyGram.



  3.5   Interference with Customer Relationships. Mr. Parrin agrees that for a
period of twelve (12) months following the Separation Date, Mr. Parrin will not
knowingly directly or indirectly interfere with, attempt to influence or
otherwise affect MoneyGram’s commercial relationships with any Customer (as
defined above). Mr. Parrin further agrees that, during such time, if a Customer
contacts him about discontinuing business with MoneyGram or otherwise changing
an existing or known prospective commercial relationship with MoneyGram,
Mr. Parrin will inform such Customer that he cannot discuss the matter without
informing MoneyGram and obtaining permission for such discussions in writing
from a duly authorized representative of MoneyGram.

4. Injunctive Relief. Mr. Parrin acknowledges that the damages which may arise
from a breach of Sections 3.2, 3.3, 3.4 and/or 3.5 of this Agreement are
irreparable and difficult to prove with certainty. If any covenant contained in
Sections 3.2, 3.3, 3.4 and/or 3.5 is breached, in addition to other legal
remedies which may be available (which shall include but not be limited to any
actual damages suffered by MoneyGram), MoneyGram shall be entitled to an
immediate injunction from a court of competent jurisdiction to end such breach,
without further proof of damage. Mr. Parrin and MoneyGram agree that the venue
for such action shall be Minneapolis, Minnesota and that MoneyGram shall be
entitled to reimbursement from Mr. Parrin of its costs and expenses, including
reasonable attorneys’ fees, incurred in enforcing the covenants contained in
Sections 3.2, 3.3, 3.4 and/or 3.5 of this Agreement.

5. Discoveries, Inventions, Improvements and Works by Employee.



  5.1   Ownership and Assignment. All designs, developments, discoveries,
inventions, improvements or works (collectively “Inventions”) of whatsoever
nature conceived or made by Mr. Parrin, and the patent, copyright, trade secret
and other intellectual property rights therein which are applicable in any way
to MoneyGram’s business, shall be the sole and exclusive property of MoneyGram.
Whenever requested by MoneyGram, Mr. Parrin agrees to execute any papers
MoneyGram deems necessary for the assignment and/or protection of MoneyGram’s
interest in any Invention and the patent, copyright and other intellectual
property rights therein.



  5.2   Limited Exception. The provisions of Section 5.1 shall not apply to any
Invention conceived or made by Mr. Parrin in Minnesota and for which no
equipment, supplies, facility or trade secret information of MoneyGram was used
and which was developed entirely on Mr. Parrin’s own time, unless: (a) the
invention relates directly to the business of MoneyGram, or to MoneyGram’s
actual or demonstrably anticipated research or development, or (b) the Invention
results from any work performed by Mr. Parrin for MoneyGram.

4